

Exhibit 10.1
COMPENSATION ARRANGEMENT WITH NON-EMPLOYEE DIRECTORS
1.
Each non-employee director receives an annual base cash retainer of $30,000 for
such service, to be paid quarterly. In addition, the chairman of the Board
receives an additional annual base cash retainer of $15,000, to be paid
quarterly.

2.
In addition, each member of a committee receives compensation for service on a
committee as follows:

 
a.
The chairperson of the audit committee receives an annual cash retainer of
$10,000 for this service, paid quarterly, and each of the other members of the
audit committee receives an annual cash retainer of $6,500, paid quarterly.



b.
The chairperson of the compensation committee receives an annual cash retainer
of $7,500 for this service, paid quarterly, and each of the other members of the
compensation committee receive an annual cash retainer of $5,000, paid
quarterly.



c.
The chairperson of the nominating and corporate governance committee receive an
annual cash retainer of $4,500 for this service, paid quarterly, and each of the
other members of the nominating and corporate governance committee receive an
annual cash retainer of $3,000, paid quarterly.

3.
Each year on or promptly following the date of the SCYNEXIS annual meeting of
stockholders, each non-employee director will be granted an option to purchase
3,480 shares of common stock, and the chairman will be granted an additional
option to purchase 1,740 shares of common stock. If a new board member joins the
Board, the director will be granted an initial option to purchase 7,830 shares
of common stock, and if a new chairman joins the Board, the chairman will be
granted an additional initial option to purchase 3,480 shares of common stock.
Annual option grants and initial option grants to new board members will have an
exercise price per share equal to the fair market value of a share of common
stock on the date of grant and will vest in full on the earlier of the next
annual meeting of stockholders to occur in the year following the date of grant
and the one year anniversary of the date of grant; provided, that the
non-employee director is providing continuous services on the applicable vesting
date.

In addition, each non-employee director may elect to receive nonstatutory stock
options in lieu of all or a portion of the cash compensation to which the
non-employee director would otherwise be entitled to, as described above. For
each non-employee director electing to receive a nonstatutory stock option in
lieu of such cash compensation, the date on which the nonstatutory stock options
will be granted will be the date on which the cash compensation would otherwise
have been paid, and the number of shares underlying such stock option will be
determined by (i) dividing the cash compensation that the non-employee director
elects to forgo in exchange for such nonstatutory stock options by 0.65, and
(ii) dividing the result by the fair market value of a share of common stock on
the date of grant. Each nonstatutory stock option granted in lieu of cash
compensation pursuant to a non-employee director’s election will be 100% vested
on the date of grant.

